Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with STEPHEN BURBACH on 06/29/2022.

The application has been amended as follows: 

Amendments to the Claims:

Please amend the claims as set forth below. This listing of claims replaces all prior versions and listings of claims in the application.

Listing of Claims:

1. (Previously Presented) A method of communication, comprising: 
selecting a first coding rate to meet a first target block error rate for a retransmission for a first transmission; 
encoding a first block of data according to the first coding rate to generate encoded data comprising a Polar codeword; 
puncturing the Polar codeword using a first puncture pattern to provide a punctured Polar codeword having fewer bits than the Polar codeword; 
generating a second puncture pattern based on bit error probabilities for bit positions associated with the punctured Polar codeword; 
puncturing a portion of the punctured Polar codeword according to the second puncture pattern to generate a second block of data that is a subset of the punctured Polar codeword having and has fewer bits than the punctured Polar codeword; 
selecting a second coding rate to meet a second target block error rate for the first transmission, the second target block error rate being different from the first target block error rate; 
transmitting the first transmission comprising the second block of data according to the second coding rate; and 
transmitting the retransmission comprising the punctured portion of the punctured Polar codeword.

2. (Previously Presented) The method of claim 1, wherein the generating the second puncture pattern comprises: 
generating at least three preliminary puncture patterns in succession from a first preliminary puncture pattern to a last preliminary puncture pattern, wherein a quantity of puncture bits in any one of the preliminary puncture patterns is different from a quantity of puncture bits in any other one of the preliminary puncture patterns; and 
selecting the last preliminary puncture pattern as a final puncture pattern.

3. (Original) The method of claim 2, wherein a quantity of puncture bits in the last preliminary puncture pattern is greater than a quantity of puncture bits in any other one of the preliminary puncture patterns.

4. (Previously Presented) The method of claim 2, wherein the generating the first preliminary puncture pattern comprises: 
calculating a plurality of block error rates based on a plurality of positions for a puncture bit; 
identifying a lowest block error rate of the block error rates; and 
identifying the first preliminary puncture pattern based on the lowest block error rate.

5. (Previously Presented) The method of claim 1, wherein the generating the second puncture pattern comprises: 
generating a first preliminary puncture pattern; and 
generating a second preliminary puncture pattern after the generating the first preliminary puncture pattern.

6. (Previously Presented) The method of claim 5, wherein the generating the first preliminary puncture pattern comprises: 
determining a first noise variance; and 
calculating a plurality of first block error rates based on a plurality of positions for a first puncture bit, wherein each first block error rate is based on the first noise variance.

7. (Previously Presented) The method of claim 6, wherein the generating the second preliminary puncture pattern comprises: 
determining a second noise variance that is different from the first noise variance; and 
calculating a plurality of second block error rates based on a plurality of positions for a second puncture bit, wherein each second block error rate is based on the second noise variance.

8. (Previously Presented) The method of claim 1, wherein the generating the second puncture pattern comprises: 
determining a first noise variance of a first signal-to-noise ratio; 
determining a first subset of the bit error probabilities based on the first noise variance; 
generating a first preliminary puncture pattern based on the first subset of the bit error probabilities; 
determining a second noise variance of a second signal-to-noise ratio that is different from the first signal-to-noise ratio; 
determining a second subset of the bit error probabilities based on the second noise variance; and 
generating a second preliminary puncture pattern based on the first preliminary puncture pattern and the second subset of the bit error probabilities.

9. (Original) The method of claim 8, further comprising: 
determining the first signal-to-noise ratio by increasing a preliminary first signal-to-noise ratio until a first block error rate for the first preliminary puncture pattern is less than or equal to a target block error rate; and 
determining the second signal-to-noise ratio by increasing a preliminary second signal-to- noise ratio until a second block error rate for the second preliminary puncture pattern is less than or equal to the target block error rate.

10. (Previously Presented) The method of claim 8, wherein the determining the first subset of the bit error probabilities and the determining the second subset of the bit error probabilities are based on a Gaussian approximation algorithm.

11. (Previously Presented) The method of claim 8, wherein the determining the first subset of the bit error probabilities and the determining the second subset of the bit error probabilities are based on a density evolution algorithm.

12. (Previously Presented) The method of claim 1, wherein the generating the second puncture pattern comprises: 
generating a plurality of preliminary puncture patterns; 
determining a plurality of block error rates based on the preliminary puncture patterns; 
identifying a preliminary puncture pattern of the preliminary puncture patterns as being associated with a lowest block error rate of the block error rates; and 
selecting the identified preliminary puncture pattern as a final puncture pattern.

13. (Original) The method of claim 1, wherein the encoding comprises Polar coding.

14. (Canceled)

15. (Previously Presented) The method of claim 1, further comprising: determining a condition of a channel over a period to time, wherein the first coding rate is selected based on the condition of the channel.

16. (Canceled)

17. (Canceled)

18. (Previously Presented) The method of claim 1, wherein the retransmission further comprises at least a portion of the encoded data.

19. (Previously Presented) The method of claim 18, further comprising: 
determining a quantity of bits for the at least a portion of the encoded data based on the first coding rate.

20. (Previously Presented) The method of claim 1, further comprising: 
comparing the first coding rate to the second coding rate; and 
determining, based on the comparison, whether to include at least a portion of the encoded data in the retransmission.

21. (Previously Presented) An apparatus for communication comprising: 
a memory; and 
a processor coupled to the memory, 
the processor and the memory configured to: 
select a first coding rate to meet a first target block error rate for a retransmission for a first transmission; 
encode a first block of data according to the first coding rate to generate encoded data comprising a Polar codeword; 
puncture the Polar codeword using a first puncture pattern to provide a punctured Polar codeword having fewer bits than the Polar codeword; 
generate a second puncture pattern based on bit error probabilities for bit positions associated with the punctured Polar codeword; 
puncture a portion of the punctured Polar codeword according to the second puncture pattern to generate a second block of data that is a subset of the punctured Polar codeword having and has fewer bits than the punctured Polar codeword; 
select a second coding rate to meet a second target block error rate for the first transmission, the second target block error rate being different from the first target block error rate; 
transmit the first transmission comprising the second block of data according to the second coding rate; and 
transmit the retransmission comprising the punctured portion of the punctured Polar codeword.

22. (Previously Presented) The apparatus of claim 21, wherein the generation of the second puncture pattern comprises: 
generation of a plurality of preliminary puncture patterns in succession from a first preliminary puncture pattern to a last preliminary puncture pattern, wherein a quantity of puncture bits in any one of the preliminary puncture patterns is different from a quantity of puncture bits in any other one of the preliminary puncture patterns; and 
selection of the last preliminary puncture pattern as a final puncture pattern.

23. (Original) The apparatus of claim 22, wherein the generation of the first preliminary puncture pattern comprises: 
calculation of a plurality of block error rates based on a plurality of positions for a puncture bit; 
identification of a lowest block error rate of the block error rates; and 
identification of the first preliminary puncture pattern based on the lowest block error rate.

24. (Currently Amended) The apparatus of claim 21, wherein the generation of the second puncture pattern comprises: 
generation of a first preliminary puncture pattern; and 
generation of a second preliminary puncture pattern after the generation of the first preliminary puncture pattern.

25. (Original) The apparatus of claim 24, wherein: 
the generation of the first preliminary puncture pattern comprises: determining a first noise variance; and calculating a plurality of first block error rates based on a plurality of positions for a first puncture bit, wherein each first block error rate is based on the first noise variance; and 
the generation of the second preliminary puncture pattern comprises: determining a second noise variance that is different from the first noise variance; and calculating a plurality of second block error rates based on a plurality of positions for a second puncture bit, wherein each second block error rate is based on the second noise variance.

26. (Previously Presented) An apparatus for communication comprising: 
means for selecting a first coding rate to meet a first target block error rate for a retransmission for a first transmission; 
means for encoding a first block of data according to the first coding rate to generate encoded data comprising a Polar codeword; 
means for puncturing the Polar codeword using a first puncture pattern to provide a punctured Polar codeword having fewer bits than the Polar codeword; 
means for generating a second puncture pattern based on bit error probabilities for bit positions associated with the punctured Polar codeword; 
means for puncturing a portion of the punctured Polar codeword according to the second puncture pattern to generate a second block of data that is a subset of the punctured Polar codeword and has fewer bits than the punctured Polar codeword; 
means for selecting a second coding rate to meet a second target block error rate for the first transmission, the second target block error rate being different from the first target block error rate; and 
means for transmitting the first transmission comprising the second block of data according to the second coding rate; 
wherein the means for transmitting is configured to transmit the retransmission comprising the punctured portion of the punctured Polar codeword.

27. (Canceled)

28. (Previously Presented) The apparatus of claim 26, wherein: 
the retransmission further comprises at least a portion of the encoded data; and 
the apparatus further comprises means for determining a quantity of bits for the at least a portion of the encoded data based on a the first coding rate.

29. (Previously Presented) The apparatus of claim 26, further comprising: 
means for comparing the first coding rate to the second coding rate; and 
means for determining, based on the comparison, whether to include at least a portion of the encoded data in the retransmission.

30. (Previously Presented) A non-transitory computer-readable medium storing computer-executable code, including code to: 
select a first coding rate to meet a first target block error rate for a retransmission for a first transmission; 
encode a first block of data according to the first coding rate to generate encoded data comprising a Polar codeword; 
puncture the Polar codeword using a first puncture pattern to provide a punctured Polar codeword having fewer bits than the Polar codeword; 
generate a second puncture pattern based on bit error probabilities for bit positions associated with the punctured Polar codeword; 
puncture a portion of the punctured Polar codeword according to the second puncture pattern to generate a second block of data that is a subset of the punctured Polar codeword having and has fewer bits than the punctured Polar codeword; 
select a second coding rate to meet a second target block error rate for the first transmission, the second target block error rate being different from the first target block error rate; 
transmit the first transmission comprising the second block of data according to the second coding rate; and 
transmit the retransmission comprising the punctured portion of the punctured Polar codeword.


Allowable Subject Matter
Claims 1-13, 15, 18-26, 28-30 allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 21, 26, 30, the claims are allowed because the argument filed on 04/05/2022 is persuasive in regarding to “Shen does not disclose or suggest two different target block error rates as claimed where a first target block error rate is for ‘‘a retransmission for a first transmission” and a second target block error rate is for “the first transmission” and therefore not obvious in view of the prior arts.  
Claims 2-13, 15, 18-20, 22-25, 28, 29 are allowed because of the dependency on the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHO et al. (US 20090227278) teaches results in a different BLock Error Rate (BLER) for the data between the initial transmission and a HARQ retransmission for the same TB due to the different effective data coding rate (par. 16, 18).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        06/30/2022